DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Action is in response to applicant’s amendment filed on 08/25/2022.
3.	Claims 1-20 are pending.

Response to Arguments
4.	Double Patenting rejection of the claims are moot in view of approved Terminal Disclaimer filed on 08/25/2022.
Allowable Subject Matter
5.	Claims 1-20 are allowed. Reasons for allowance was provided in the non-final rejection rendered on 05/26/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A connection request method, device, server and computer readable storage medium. In the invention, request connection method comprising: receiving the external request according to N kinds of request information in the request, determining N routing rules respectively corresponding to the N kinds of request information, wherein N is a positive integer; each routing rule information for indicating the corresponding relationship between the version of the request for information and application according to the N routing rule and the priority level rule of N routing rule, determining the information of the edition of the application corresponding to the request according to the determined application version information, sending the request information of edition to the application corresponding to the version of the application. The implementation that is capable of operating multiple cloud computing platform application version. (Yao ‘368)
A micro-service architecture in the system scale upgrading method and device, the method comprises: determining the two micro service version set, the two micro service version sets respectively corresponding to the type and edition of service component before updating and after updating; creating the upgrade task, specifying the type and edition of service components to be upgraded, the microstructure of the service to be upgraded part instance component to delete the old version instance, create a new version instance of operation to form new and old logic system, starting the migration of the user; evaluating the operation result of the new and old logic system determining the upgrading according to the upgrading directions to finish upgrading or rollback. The invention in the service-oriented architecture system constructing the grey scale is corresponding to the system-level logic systems, new and old version when the resource occupied by the micro-service scale simulation running state of the system-level graduation. The system realizes the uniform gray scale and micro service level gray scale, providing the micro-service system architecture for realizing universal solution for upgrading gray scale (Deng et al. ‘334)
A multi-tenant media communication platform system and methods. The platform system includes media communication micro-services and micro-service configuration for entities configured for the platform system. Enrolling an entity in the platform system includes setting entity configuration for use of the platform system by the entity. A signaling micro-service request is processed according to the entity configuration. The signaling micro-service request is a request for use the signaling micro-service of the platform system on behalf of the entity. Use of the signaling micro-service is accounted for on behalf of the entity. Billing information for the entity is generated based on the accounting for the use of the signaling micro-service. Entity configuration includes micro-service configuration, and micro-service configuration of the signaling micro-service specifies at least one of: an endpoint mapping to at least one application logic URI, an event callback URI, and an event application logic URI. (Lawson et al. ‘521)
Microservices is an architectural style in which large, complex software applications are composed of one or more smaller services. Each of these microservices focuses on completing one task that represents a small business capability. These microservices can be developed in any programming language. This IBM® Redbooks® publication covers Microservices best practices for Java. It focuses on creating cloud native applications using the latest version of IBM WebSphere® Application Server Liberty, IBM Bluemix® and other Open Source Frameworks in the Microservices ecosystem to highlight Microservices best practices for Java. (‘”Microservices Best Practices for Java”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571)-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2445